         Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 1 of 15



 1                                                 HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   STATE OF WASHINGTON, et al.,
                                             No. 2:20-cv-00111-RAJ
10           Plaintiffs,
                                             MOTION TO INTERVENE BY
11      v.                                   NATIONAL SHOOTING SPORTS
                                             FOUNDATION, INC. AND FREDRIC’S
12   UNITED STATES DEPARTMENT OF             ARMS & SMITHS, LLC
     STATE, et al.,
13                                           NOTE ON MOTION CALENDAR:
             Federal Defendants.             February 28, 2020
14

15

16

17

18

19
20

21

22

23

24

25

26


      MOTION TO INTERVENE BY NATIONAL                      Akin Gump Strauss Hauer & Feld LLP
                                                                     2001 K Street, NW
      SHOOTING SPORTS FOUNDATION, INC.                              Washington, DC 20006
                                                                       (202) 887-4000
      AND FREDRIC’S ARMS & SMITHS, LLC
      Case No. 2:20-cv-00111-RAJ
         Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 2 of 15



 1            National Shooting Sports Foundation, Inc. and Fredric’s Arms & Smiths, LLC (“the NSSF
 2   Parties”) respectfully seek an order from this Court allowing them to intervene as of right as
 3   defendants pursuant to Fed. R. Civ. P. 24(a)(2), or, alternatively, to intervene permissively as
 4   defendants under Fed. R. Civ. P. 24(b)(1)(B). In this action, Plaintiffs State of Washington, et al.
 5   challenge agency rules (“Rules”) promulgated by the State Department and the Department of
 6   Commerce, respectively. These Rules, first initiated during President Obama’s Administration,
 7   transfer export licensing jurisdiction over certain categories of firearms and ammunition to
 8   simplify and improve regulatory enforcement. Plaintiffs’ merits arguments target only the Rules’
 9   removal of technical data related to 3D-printed firearms (“3D Files”) from the U.S. Munitions List
10   (“Munitions List”). Am. Compl. ¶ 2. Yet Plaintiffs seek an injunction against, and vacatur of, the
11   Rules in their entirety. Id. VI (Prayer for Relief). The Federal Defendants can be expected to
12   defend the Rules’ treatment of 3D Files. By contrast, the NSSF Parties will argue that however
13   this Court resolves the Rules’ treatment of 3D Files, there is no basis for the Court to enjoin or
14   vacate the Rules in their entirety.
15            Counsel for Federal Defendants state their position on this motion as follows: “We do not
16   believe the Court has jurisdiction over this action. However, to the extent the Court exercises
17   jurisdiction, we do not oppose your intervention as of right under FRCP 24(a)(2).” Counsel for
18   Plaintiffs state their position as follows: “The States will not oppose [this] motion to intervene,
19   on the conditions that (1) [the NSSF Parties’] briefing is limited to the severability issue and (2)
20   the relief [the NSSF Parties] request would not alter the current (pre-implementation) status quo
21   as to software and technology related to 3D-printed guns.”1
22

23

24

25        1
            Although the NSSF Parties do not plan to address issues beyond severability or to defend
     the Rules’ treatment of 3D Files, the NSSF Parties reserve the right to address other issues if the
26   claims change or if Plaintiffs and Federal Defendants inject other issues into the litigation.

     MOTION TO INTERVENE BY NATIONAL                                      Akin Gump Strauss Hauer & Feld LLP
                                                                                    2001 K Street, NW
     SHOOTING SPORTS FOUNDATION, INC.                                              Washington, DC 20006
                                                                                      (202) 887-4000
     AND FREDRIC’S ARMS & SMITHS, LLC - 1
     Case No. 2:20-cv-00111-RAJ
           Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 3 of 15



 1                                           I.    BACKGROUND
 2              NSSF is the trade association for America’s firearms and ammunition industry, and it
 3    participated actively in the administrative process leading to the Rules’ promulgation. Fredric’s
 4    Arms & Smiths, LLC (“Fredric’s Arms”), a member of NSSF, is a gunsmith shop in Washington
 5    State. See Declaration of Marc Stairet (“Stairet Decl.”) ¶¶ 2, 4. Plaintiffs’ challenge to the Rules
 6    threatens to jeopardize a regulatory regime that will enable more effective and less burdensome
 7    regulation of firearm exports in ways that have nothing to do with the 3D Files. If successful,
 8    Plaintiffs’ challenge would cause significant economic detriment to NSSF’s members, including
 9    Fredric’s Arms. Accordingly, the NSSF Parties are entitled to (or, alternatively, should be
10    permitted to) intervene in this matter to protect the unique interests of NSSF and its members.
11              A.     Summary of the Rules
12              The Rules here at issue “are the product of a larger effort since 2010,” originating in the
13    Obama Administration, “to create a simpler, more robust system that eases industry compliance,
14    improves enforceability, and better protects America’s most sensitive technologies.” U.S. Dep’t
15    of State, Final Rules for Oversight of Firearms Exports Fact Sheet (Jan. 23, 2020).2 In 2018, the
16    State Department and the Department of Commerce issued proposed rules to transfer licensing
17    jurisdiction over commercial firearms and related items, including those widely available in retail
18    outlets, from the State Department under the International Traffic in Arms Regulations to the
19    Department of Commerce’s Export Administration Regulations. See International Traffic in Arms
20    Regulations: U.S. Munitions List Categories I, II, and III, 83 Fed. Reg. 24,198 (proposed May 24,
21    2018); Control of Firearms, Guns, Ammunition and Related Articles the President Determines No
22    Longer Warrant Control Under the United States Munitions List (USML), 83 Fed. Reg. 24,166
23    (proposed May 24, 2018).
24

25
            2
             Available at https://www.state.gov/proposed-rules-for-oversight-of-firearms-exports-
26   published-for-public-comment.


       MOTION TO INTERVENE BY NATIONAL                                      Akin Gump Strauss Hauer & Feld LLP
                                                                                      2001 K Street, NW
       SHOOTING SPORTS FOUNDATION, INC.                                              Washington, DC 20006
                                                                                        (202) 887-4000
       AND FREDRIC’S ARMS & SMITHS, LLC - 2
       Case No. 2:20-cv-00111-RAJ
           Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 4 of 15



 1          Following a notice-and-comment period, in which NSSF submitted comments reflecting its
 2   members’ significant interest in the proposed rules, the State Department and the Department of
 3   Commerce issued the Rules that Plaintiffs now challenge. See International Traffic in Arms
 4   Regulations: U.S. Munitions List Categories I, II, and III, 85 Fed. Reg. 3819 (Jan. 23, 2020) (“State
 5   Final Rule”); Control of Firearms, Guns, Ammunition and Related Articles the President
 6   Determines No Longer Warrant Control Under the United States Munitions List (USML), 85 Fed.
 7   Reg. 4136 (Jan. 23, 2020) (“Commerce Final Rule”). The Rules, the State Department explained,
 8   revise the Munitions List to remove items that do not “provide the United States with a critical
 9   military or intelligence advantage or, in the case of weapons, have an inherently military function.”
10   State Final Rule, 85 Fed. Reg. 3820. The removed items include many that are “widely available
11   in retail outlets in the United States and abroad.” Id. At the same time, the Rules’ transfer of
12   jurisdiction to the Department of Commerce “does not deregulate the export of firearms.” Id. at
13   3822. “All firearms and major components being transferred to the [Commerce Control List] will
14   continue to require export authorization from the Department of Commerce,” which is “capable of
15   monitoring foreign recipients’ compliance with their obligations.” Id.
16              B.     Interests of the NSSF Parties
17              NSSF’s mission is to promote, protect, and preserve hunting and the shooting sports, to
18    promote and protect the lawful commerce in firearms, ammunition, and related products, and to
19    support America’s traditional hunting heritage and firearms freedoms. Formed in 1961, NSSF is
20    a Connecticut non-profit organization with a membership that includes about 10,000
21    manufacturers, distributors, firearms retailers, shooting ranges, sportsmen’s organizations, and
22    publishers. See NSSF, FIREARMS AND AMMUNITION INDUSTRY ECONOMIC IMPACT REPORT 2019.3
23    NSSF members, and the firearms and ammunition industry as a whole, provide approximately
24

25
            3
             Available at https://d3aya7xwz8momx.cloudfront.net/wp-content/uploads/2019
26    /02/2019-Economic-Impact.pdf, at 2.


       MOTION TO INTERVENE BY NATIONAL                                     Akin Gump Strauss Hauer & Feld LLP
                                                                                     2001 K Street, NW
       SHOOTING SPORTS FOUNDATION, INC.                                             Washington, DC 20006
                                                                                       (202) 887-4000
       AND FREDRIC’S ARMS & SMITHS, LLC - 3
       Case No. 2:20-cv-00111-RAJ
          Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 5 of 15



 1    149,000 jobs in the United States (in addition to about 162,000 jobs in supplier and ancillary
 2    industries).4 In 2018, the firearms and ammunition industry was responsible for as much as $52
 3    billion in total U.S. economic activity.5
 4             NSSF has significant economic, legal, and policy interests in the viability of the Rules. As
 5    NSSF noted in comments submitted to the agencies, most NSSF members indicated that the Rules
 6    “would significantly reduce the overall burden and cost of complying with controls on the export
 7    of commercial firearms and ammunition.” Comment Letter on Proposed Rule on International
 8    Traffic in Arms Regulations: U.S. Munitions List Categories I, II, and III (July 6, 2018).6 NSSF
 9    also assists its members with export compliance. With respect to the Rules challenged here, NSSF
10    has conducted training on compliance in conjunction with the Department of Commerce’s Bureau
11    of Industry and Security. See NSSF, NSSF-BIS Export Training (Feb. 25, 2019).7
12             Fredric’s Arms, a member of NSSF, is a gunsmith shop co-owned by a married couple in
13    Richland, Washington. Stairet Decl. ¶¶ 2, 4. Fredric’s Arms offers services such as repair,
14    restoration, cleaning, and building of firearms. Id. ¶ 2. The business does not export firearms
15    outside the United States. Id. ¶ 5. Nevertheless, under the current regulatory regime, Fredric’s
16    Arms is required to register with the State Department’s Directorate of Defense Trade Controls
17    (“DDTC”) and to pay a $2,250 annual registration fee. Id. ¶ 6. This fee puts a significant burden
18    on a small business like Fredric’s Arms, which has total annual revenues well under six figures.
19    Id. ¶ 7. As a consequence of the Rules, Fredric’s Arms will no longer be required to pay the
20

21
           4
               Id. at 3.
22
           5
               Id.
23
           6
24          Available at https://www.pmddtc.state.gov/sys_attachment.do?sys_id=0b4aef81d
     ba31b403b1272131f9619f1, at 108.
25
           7
               Available at https://www.nssf.org/event/nssf-bis-export-training.
26


      MOTION TO INTERVENE BY NATIONAL                                       Akin Gump Strauss Hauer & Feld LLP
                                                                                      2001 K Street, NW
      SHOOTING SPORTS FOUNDATION, INC.                                               Washington, DC 20006
                                                                                        (202) 887-4000
      AND FREDRIC’S ARMS & SMITHS, LLC - 4
      Case No. 2:20-cv-00111-RAJ
           Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 6 of 15



 1     $2,250 annual fee to register with the State Department’s DDTC. Id. ¶ 9. Fredric’s Arms has
 2     never been involved with the 3D-printing of firearms. Id. ¶ 11.
 3              Notably, the NSSF Parties’ interests just described are fully independent of any interest in
 4     maintaining the provisions of the Rules relating to the 3D Files. For these reasons, and for the
 5     reasons stated below, this Court should grant the NSSF Parties’ motion for leave to intervene.8
 6                                             II.   ARGUMENT
 7              A.     The NSSF Parties Are Entitled to Intervene as of Right Pursuant to
                       Federal Rule of Civil Procedure 24(a)
 8
            Federal Rule of Civil Procedure 24(a) states in relevant part:
 9
10          Intervention of Right. On timely motion, the court must permit anyone to intervene
            who:
11          ...
            (2) claims an interest relating to the property or transaction that is the subject of the
12          action, and is so situated that disposing of the action may as a practical matter
            impair or impede the movant’s ability to protect its interest, unless existing parties
13
            adequately represent that interest.
14
       “Rule 24(a) is construed broadly, in favor of the applicants for intervention.” In re Volkswagen
15
       “Clean Diesel” Mktg., Sales Practices, & Prods. Liab. Litig., 894 F.3d 1030, 1037 (9th Cir. 2018).
16
       Under Rule 24(a)(2), “an applicant is entitled to intervention as of right upon showing that:”
17

18
            8
               Although the NSSF Parties, as defendant-intervenors, are not required to show Article III
19   standing, they readily clear that threshold. Fredric’s Arms is “an object of the [government] action
     (or forgone action) at issue.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561–62 (1992). Further, if
20   Plaintiffs succeed in invalidating the Rules in their entirety, on either a temporary or permanent
     basis, that would reimpose a significant economic burden on Fredric’s Arms. Stairet Decl. ¶ 10.
21   NSSF itself also has standing. First, NSSF’s members “would . . . have standing to sue in their own
     right” because they would be personally subject to a more costly regulatory regime if Plaintiffs’ suit
22   succeeds. Am. Diabetes Ass’n v. U.S. Dep’t of the Army, 938 F.3d 1147, 1155 (9th Cir. 2019)
     (quoting Ecological Rights Found. v. Pac. Lumber Co., 230 F.3d 1141, 1147 (9th Cir. 2000)).
23   Fredric’s Arms, a member of NSSF, provides an example. See Stairet Decl. ¶¶ 7–10. Second, the
     interests NSSF “seek[s] to protect are germane to the organization’s purposes” of acting on behalf
24   of the firearms and ammunition industry to promote hunting and the shooting sports. Am. Diabetes
     Ass’n, 938 F.3d at 1155 (quoting Ecological Rights Found., 230 F.3d at 1147). Third, “neither the
25   claim asserted nor the relief requested requires the participation of individual members in the
     lawsuit,” id. (quoting Ecological Rights Found., 230 F.3d at 1147), though here an individual NSSF
26   member (Fredric’s Arms) is participating in the suit.

       MOTION TO INTERVENE BY NATIONAL                                        Akin Gump Strauss Hauer & Feld LLP
                                                                                        2001 K Street, NW
       SHOOTING SPORTS FOUNDATION, INC.                                                Washington, DC 20006
                                                                                          (202) 887-4000
       AND FREDRIC’S ARMS & SMITHS, LLC - 5
       Case No. 2:20-cv-00111-RAJ
         Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 7 of 15



 1        (1) the application for intervention is timely; (2) the applicant has a “significantly
          protectable” interest relating to the property or transaction that is the subject of the
 2        action; (3) the applicant is so situated that the disposition of the action may, as a
          practical matter, impair or impede the applicant’s ability to protect that interest; and
 3
          (4) the applicant’s interest is not adequately represented by the existing parties in
 4        the lawsuit.

 5   In re Mastro, No. 10-cv-0927-RAJ, 2010 WL 2650642, at *2 (W.D. Wash. June 30, 2010)
 6   (quoting Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 817 (9th Cir. 2001)).
 7   The NSSF Parties satisfy each prong of this test.
 8         1. The NSSF Parties’ Motion to Intervene is Timely.
 9          “Courts weigh three factors in determining whether a motion to intervene is timely: ‘(1)
10   the stage of the proceeding at which an applicant seeks to intervene; (2) the prejudice to other
11   parties; and (3) the reason for and length of the delay.’” EEOC v. Trans Ocean Seafoods, Inc.,
12   No. 15-cv-1563-RAJ, 2016 WL 10591398, at *3 (W.D. Wash. Jan. 28, 2016) (quoting United
13   States v. Alisal Water Corp., 370 F.3d 915, 921 (9th Cir. 2004)). Plaintiffs filed their complaint
14   on January 23, 2020, and the NSSF Parties are seeking to intervene 19 days later. The intervention
15   motion also follows Plaintiffs’ motion for a preliminary injunction by just five days. Federal
16   Defendants have not yet filed their opposition to Plaintiffs’ motion for a preliminary injunction,
17   and this Court has not made “any substantive rulings.” Swinomish Indian Tribal Cmty. v. Army
18   Corps of Eng’rs, No. 2:18-cv-598-RSL, 2019 WL 469842, at *2 (W.D. Wash. Feb. 6, 2019).
19          This litigation, then, “is in its earliest stages.” Trans Ocean Seafoods, 2016 WL 10591398,
20   at *3 (finding a motion to intervene timely when it was filed over two months after the complaint
21   and following the defendant’s filing of an answer). Granting the NSSF Parties’ timely motion
22   thus will not cause any delay. Further, the NSSF Parties fully agree to comply with any
23   forthcoming scheduling orders and deadlines applicable to Federal Defendants. Hence, there is
24   no risk of prejudice to Plaintiffs or Federal Defendants, and the NSSF Parties’ motion to intervene
25   satisfies the timeliness provision of Rule 24(a)(2).
26


     MOTION TO INTERVENE BY NATIONAL                                       Akin Gump Strauss Hauer & Feld LLP
                                                                                     2001 K Street, NW
     SHOOTING SPORTS FOUNDATION, INC.                                               Washington, DC 20006
                                                                                       (202) 887-4000
     AND FREDRIC’S ARMS & SMITHS, LLC - 6
     Case No. 2:20-cv-00111-RAJ
         Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 8 of 15



 1         2. The NSSF Parties Have Significantly Protectable Interests Relating to the Rules’ Effects
              on Regulated Parties.
 2
            “[T]he interest test is primarily a practical guide to disposing of lawsuits by involving as
 3
     many apparently concerned persons as is compatible with efficiency and due process.” Wilderness
 4
     Soc’y v. U.S. Forest Serv., 630 F.3d 1173, 1179 (9th Cir. 2011) (en banc) (internal quotation marks
 5
     omitted). An applicant for intervention demonstrates a “significantly protectable interest” when
 6
     “the injunctive relief sought by the plaintiffs will have direct, immediate, and harmful effects upon
 7
     [the applicant’s] legally protectable interests.”    Sw. Ctr., 268 F.3d at 818 (quoting Forest
 8
     Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1494 (9th Cir. 1995)). Here, the NSSF
 9
     Parties have a direct interest in the economic vitality and legal rights of NSSF members and in the
10
     effective regulation of firearms exports.
11
            First, an injunction against the Rules would “have direct, immediate, and harmful effects”
12
     on the legal and economic interests of NSSF members. Southwest Ctr., 268 F.3d at 818. The
13
     Rules, the Department of Commerce explained, “reduc[e] the procedural burdens and costs of
14
     export compliance on the U.S. firearms industry.” Commerce Final Rule, 85 Fed. Reg. 4136. As
15
     NSSF observed in its comments, “under the Commerce system, there are no fees to apply for
16
     licenses. There are no redundant registration requirements for domestic manufacturers. There are
17
     no fees for registration. Such fees are bearable for large companies, but often not for small- and
18
     medium-sized companies.” Comment Letter, supra, at 109. The Rules thus protect NSSF
19
     members’ property interests; an injunction against the Rules’ enforcement would eliminate that
20
     protection, requiring NSSF members “to expend significant time and resources.” Swinomish,
21
     2019 WL 469842, at *2.
22
            Fredric’s Arms provides a clear example. The Rules eliminate the requirement that
23
     Fredric’s Arms, which does not even export goods outside the United States, pay a $2,250 annual
24
     registration fee. See Dep’t of State, State Transition Guidance for Revisions to Categories I, II,
25

26


     MOTION TO INTERVENE BY NATIONAL                                       Akin Gump Strauss Hauer & Feld LLP
                                                                                     2001 K Street, NW
     SHOOTING SPORTS FOUNDATION, INC.                                               Washington, DC 20006
                                                                                       (202) 887-4000
     AND FREDRIC’S ARMS & SMITHS, LLC - 7
     Case No. 2:20-cv-00111-RAJ
          Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 9 of 15



 1    and II (Jan. 23, 2020);9 Dep’t of State Directorate of Def. Trade Controls, Registration FAQs
 2    (accessed Feb. 11, 2020).10 The Rules will therefore remove a significant economic burden on
 3    Fredric’s Arms, which has total annual revenues under six figures and which has been forced to
 4    raise its hourly rates to cover the costs of paying the $2,250 annual registration fee. Stairet Decl.
 5    ¶¶ 6–7, 9.
 6               Second, NSSF “participated actively in the administrative process” that culminated in
 7    promulgation of the Rules. T-Mobile W., LLC v. City of Medina, No. C14-cv-1455-RSL, 2015
 8    WL 13234962, at *3 (W.D. Wash. Jan. 21, 2015) (quoting Sagebrush Rebellion, Inc. v. Watt, 713
 9    F.2d 525, 526–27 (9th Cir. 1983)). NSSF submitted comments to both the State Department and
10    the Department of Commerce that underscored the significance of the “regulatory burden
11    reduction.” Comment Letter, supra; see also Comment Letter on Proposed Rule—Control of
12    Firearms, Guns, Ammunition and Related Articles the President Determines No Longer Warrant
13    Control Under the United States Munitions List (USML) (July 6, 2018).11 NSSF’s comments
14    further explained that the Rules would “lead to growth for U.S. companies, more jobs in the United
15    States, and related economic benefits for the cities and states where the members reside.” Id. at
16    3. With “[t]he result of” the administrative process “now at issue,” NSSF has “a significant
17    protectable interest in defending th[at] result.” T-Mobile, 2015 WL 13234962, at *3.
18               The NSSF Parties’ significantly protectable interests in the Rules exist independently of
19    any decisions this Court may make concerning the 3D Files—the target of Plaintiffs’ Complaint.
20

21

22
            9
              Available at https://www.pmddtc.state.gov/sys_attachment.do?sysparm_referring_url
23   =tear_off&view =true&sys_id=11608c55db664c107ede365e7c96196e.
24          10
               Available at https://www.pmddtc.state.gov/ddtc_public?id=ddtc_public_portal_
     faq_detail&sys_id=138b6d9cdb3d5b4044f9ff621f961905.
25
            11
             Available at https://www.regulations.gov/contentStreamer?documentId=BIS-2017-0004-
26   0375&attachmentNumber=1&contentType=pdf at 2.

      MOTION TO INTERVENE BY NATIONAL                                       Akin Gump Strauss Hauer & Feld LLP
                                                                                      2001 K Street, NW
      SHOOTING SPORTS FOUNDATION, INC.                                               Washington, DC 20006
                                                                                        (202) 887-4000
      AND FREDRIC’S ARMS & SMITHS, LLC - 8
      Case No. 2:20-cv-00111-RAJ
          Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 10 of 15



 1     In other words, the NSSF Parties have a substantial interest in defending the Rules’ many other
 2     provisions, including on different legal grounds from those relating to the 3D Files.
 3           3. The Disposition of this Action May, as a Practical Matter, Impede the NSSF Parties’
                Ability to Protect Their Economic and Policy Interests.
 4
            “Having found that [proposed intervenors] have a significant protectable interest,” the Ninth
 5
     Circuit has had “little difficulty concluding that the disposition of th[e] case may, as a practical
 6
     matter, affect it.” California ex rel. Lockyer v. United States, 450 F.3d 436, 442 (9th Cir. 2006).
 7
     Thus, “[i]f an absentee would be substantially affected in a practical sense by the determination made
 8
     in an action, he should, as a general rule, be entitled to intervene.” Citizens for Balanced Use v.
 9
     Montana Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011) (quoting FED. R. CIV. P. 24 advisory
10
     committee’s note). NSSF members’ economic interests, as noted, would be jeopardized if the Court
11
     granted Plaintiffs’ requested relief of enjoining and vacating the Rules. For example, the Plaintiffs’
12
     lawsuit has created uncertainty about whether Fredric’s Arms will need to pay the $2,250 fee for the
13
     upcoming year. Stairet Decl. ¶ 10. If the lawsuit halted implementation of the Rules in their entirety,
14
     on either a temporary or permanent basis, that would re-impose a significant economic burden on
15
     Fredric’s Arms and other small businesses. Id. Further, because “[a] central issue in this case is the
16
     propriety of the [administrative] result that [NSSF] supported,” NSSF’s “ability to protect this
17
     interest could be impaired or impeded by an adverse ruling in this case.” T-Mobile, 2015 WL
18
     13234962, at *3.
19
             4. The Existing Parties May Not Adequately Represent the NSSF Parties’ Interests.
20

21            A proposed intervenor is adequately represented only if “the interest of a present party is

22     such that it will undoubtedly make all of a proposed intervenor’s arguments;” “the present party

23     is capable and willing to make such arguments;” and the proposed intervenor would not “offer

24     any necessary elements to the proceeding that other parties would neglect.” Citizens for Balanced

25     Use, 647 F.3d at 898 (quoting Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003)). The

26     Ninth Circuit has “stress[ed] that intervention of right does not require an absolute certainty that


       MOTION TO INTERVENE BY NATIONAL                                        Akin Gump Strauss Hauer & Feld LLP
                                                                                        2001 K Street, NW
       SHOOTING SPORTS FOUNDATION, INC.                                                Washington, DC 20006
                                                                                          (202) 887-4000
       AND FREDRIC’S ARMS & SMITHS, LLC - 9
       Case No. 2:20-cv-00111-RAJ
        Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 11 of 15



 1   a party’s interests will be impaired or that existing parties will not adequately represent its
 2   interests.” Id. at 900.
 3           The NSSF Parties intend to argue that, however this Court resolves the question whether
 4   the agencies acted lawfully in transferring jurisdiction over the 3D Files from the State Department
 5   to the Department of Commerce, there is no basis for the Court to halt implementation of any
 6   other portion of the Rules not involving the 3D Files. Plaintiffs, while specifically directing their
 7   arguments at the transfer of jurisdiction over 3D Files, see Am. Compl. ¶ 2, have asked this Court
 8   to enjoin and vacate the Rules in their entirety, see id. VI (Prayer for Relief). Plaintiffs’ request
 9   thus contravenes the NSSF Parties’ interests in preserving the many Rules provisions unrelated to
10   3D Files.
11           The Federal Defendants, as promulgators of the Rules (including provisions related to 3D
12   Files), are situated differently than the NSSF Parties. As the Ninth Circuit has stated, “the
13   government’s representation of the public interest may not be identical” to the interest “of a
14   particular group,” even if “both entities occupy the same posture in the litigation.” Citizens for
15   Balanced Use, 647 F.3d at 899 (internal quotation marks omitted); see Fund For Animals, Inc. v.
16   Norton, 322 F.3d 728, 736–37 (D.C. Cir. 2003) (courts “often conclude[] that governmental
17   entities do not adequately represent the interests of aspiring intervenors”). And “[i]nadequate
18   representation is most likely to be found when the applicant asserts a personal interest that does
19   not belong to the general public.” Swinomish, 2019 WL 469842, at *3. The NSSF Parties’ focus
20   on preserving provisions of the Rules unrelated to the 3D Files stems from NSSF members’
21   commercial and policy interests. These interests are not fully aligned with those of Federal
22   Defendants, who are tasked with taking into account a variety of constituencies and interests, and
23   who will defend the Rules’ transfer of jurisdiction over the 3D Files.
24           The NSSF Parties’ substantive legal positions, moreover, may well diverge from those of
25   the Federal Defendants in ways that will prejudice the NSSF Parties if they are shut out of the suit.
26   The NSSF Parties will show that the provisions of the Rules transferring jurisdiction over the 3D


     MOTION TO INTERVENE BY NATIONAL                                       Akin Gump Strauss Hauer & Feld LLP
                                                                                     2001 K Street, NW
     SHOOTING SPORTS FOUNDATION, INC.                                               Washington, DC 20006
                                                                                       (202) 887-4000
     AND FREDRIC’S ARMS & SMITHS, LLC - 10
     Case No. 2:20-cv-00111-RAJ
        Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 12 of 15



 1   Files are severable: if the Court rules that the transfer of jurisdiction over the files was unlawful,
 2   it should “set[] aside only the offending parts of the [R]ule[s].” Carlson v. Postal Regulatory
 3   Comm’n, 938 F.3d 337, 351 (D.C. Cir. 2019). Because the NSSF Parties lack any interest in the
 4   3D Files issue, the NSSF Parties would “offer [the] necessary element[]” of differentiation
 5   between arguments directed at transfer of jurisdiction over the 3D Files (presumably the Federal
 6   Defendants’ focus in defending against this suit) and those directed at transfer of firearms and
 7   ammunition more broadly (the NSSF Parties’ focus). Citizens for Balanced Use, 647 F.3d at 898
 8   (quoting Arakaki, 324 F.3d at 1086). Indeed, the NSSF Parties plan to address in considerable
 9   depth the remedial question of what the Court should do if it agrees with Plaintiffs’ position on
10   the Rules’ treatment of 3D Files.
11          In sum, the NSSF Parties ask to be heard on an issue of substantial and distinctive
12   importance to NSSF and its members, including Fredric’s Arms. This Court should grant that
13   opportunity.
14          B.      In the Alternative, the NSSF Parties Should Be Granted Leave for
                    Permissive Intervention Under Federal Rule of Civil Procedure 24(b)
15
            Federal Rule of Civil Procedure 24(b) states in relevant part:
16

17          Permissive Intervention.

18          (1) In General. On timely motion, the court may permit anyone to intervene who:
            ...
19          (B) has a claim or defense that shares with the main action a common question of
            law or fact.
20

21          “The standard for permissive intervention is a low one.” Club v. McLerran, No. 11-cv-

22   1759-RSL, 2012 WL 12846108, at *1 (W.D. Wash. Mar. 19, 2012) (citing Wilderness Soc’y, 630

23   F.3d at 1179) (“[A] liberal policy in favor of intervention serves both efficient resolution of issues

24   and broadened access to the courts.”). As explained above, see supra p. 7, the NSSF Parties’

25   motion to intervene is timely. Moreover, the validity of provisions of the Rules that Plaintiffs

26   seek to vacate is a “common question of law.” FED. R. CIV. P. 24(b)(1)(B).


     MOTION TO INTERVENE BY NATIONAL                                       Akin Gump Strauss Hauer & Feld LLP
                                                                                     2001 K Street, NW
     SHOOTING SPORTS FOUNDATION, INC.                                               Washington, DC 20006
                                                                                       (202) 887-4000
     AND FREDRIC’S ARMS & SMITHS, LLC - 11
     Case No. 2:20-cv-00111-RAJ
        Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 13 of 15



 1          Additional factors that “courts consider . . . in deciding whether to permit intervention”
 2   similarly support the NSSF Parties’ intervention. Perry v. Schwarzenegger, 630 F.3d 898, 905
 3   (9th Cir. 2011). These factors include:
 4          [T]he nature and extent of the intervenors’ interest, their standing to raise relevant
            legal issues, the legal position they seek to advance, and its probable relation to
 5          the merits of the case[,] whether changes have occurred in the litigation so that
            intervention that was once denied should be reexamined, whether the intervenors’
 6
            interests are adequately represented by other parties, whether intervention will
 7          prolong or unduly delay the litigation, and whether parties seeking intervention
            will significantly contribute to full development of the underlying factual issues
 8          in the suit and to the just and equitable adjudication of the legal questions
            presented.
 9
     Id. (second alteration in original) (quoting Spangler v. Pasadena Bd. of Educ., 552 F.2d 1326,
10

11   1329 (9th Cir. 1977)) (footnotes omitted). As earlier noted, the NSSF Parties have “a

12   substantial interest in the outcome of the litigation,” McLerran, 2012 WL 12846108, at *2,
13   as well as standing to raise the validity of Rules provisions unrelated to the 3D Files and the
14
     severability of the Rules. See supra pp. 8–10, 6 n.8. Further, the NSSF Parties’ intervention
15
     motion will not cause delay; their interests are not adequately represented by either Plaintiffs
16
     or Federal Defendants; and their participation will permit full consideration of the validity of
17

18   the many Rules provisions unrelated to the 3D Files, as well as of any remedial questions.

19   See supra pp. 7, 10–12. Therefore, the NSSF Parties fulfill the criteria for permissive

20   intervention under Fed. R. Civ. P. 24(b).
21
                                          III.   CONCLUSION
22
            The NSSF Parties respectfully request leave to intervene as of right pursuant to Fed. R.
23
     Civ. P. 24(a) or, in the alternative, to intervene permissively pursuant to Fed. R. Civ. P. 24(b). In
24
     addition, the NSSF Parties request leave to file their own response to the preliminary injunction
25
     motion on the same date that Defendants are required to file a response.
26


     MOTION TO INTERVENE BY NATIONAL                                       Akin Gump Strauss Hauer & Feld LLP
                                                                                     2001 K Street, NW
     SHOOTING SPORTS FOUNDATION, INC.                                               Washington, DC 20006
                                                                                       (202) 887-4000
     AND FREDRIC’S ARMS & SMITHS, LLC - 12
     Case No. 2:20-cv-00111-RAJ
        Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 14 of 15



 1          DATED this 11th day of February, 2020.
 2

 3   AKIN GUMP STRAUSS HAUER & FELD LLP                   DAVIS WRIGHT TREMAINE LLP
 4   /s/ Pratik A. Shah                                   By: /s/ Ross Siler
     Pratik A. Shah, D.C. Bar No. 497108                       Ross Siler, WSBA # 46486
 5   (pro hac vice application forthcoming)                    920 Fifth Avenue, Suite 3300
                                                               Seattle, WA 98104-1610
 6
     /s/ James E. Tysse                                        Telephone: (206) 757-8120
 7   James E. Tysse, D.C. Bar No. 978722                       Fax: (206) 757-7120
     (pro hac vice application forthcoming)                    E-mail: ross.siler@dwt.com
 8
     /s/ Rachel Bayefsky
 9   Rachel Bayefsky, N.Y. Bar No. 5426481
     (pro hac vice application forthcoming)*
10

11   2001 K Street, N.W.
     Washington, D.C. 20006
12   Telephone: 202-887-4000
     Fax: 202-887-4288
13   E-mail: pshah@akingump.com
14
     * Licensed to practice in New York only and under
     the direct supervision of a partner of Akin Gump
15   Strauss Hauer & Feld LLP who is an enrolled,
     active member of the District of Columbia Bar;
16   application for admission to the D.C. Bar pending.
17

18
                                      Attorneys for Defendant-Intervenors
19
20

21

22

23

24

25

26


     MOTION TO INTERVENE BY NATIONAL                                        Akin Gump Strauss Hauer & Feld LLP
                                                                                      2001 K Street, NW
     SHOOTING SPORTS FOUNDATION, INC.                                                Washington, DC 20006
                                                                                        (202) 887-4000
     AND FREDRIC’S ARMS & SMITHS, LLC - 13
     Case No. 2:20-cv-00111-RAJ
        Case 2:20-cv-00111-RAJ Document 63 Filed 02/11/20 Page 15 of 15



 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that on February 11th, 2020, I electronically filed the foregoing document
 3   with the Clerk of Court using the CM/ECF system, which will send notice of filing to all parties
 4   registered in the CM/ECF system for this matter.
 5          DATED: February 11th, 2020
 6

 7                                                      /s/ Ross Siler
                                                        Ross Siler
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26


     MOTION TO INTERVENE BY NATIONAL                                     Akin Gump Strauss Hauer & Feld LLP
                                                                                   2001 K Street, NW
     SHOOTING SPORTS FOUNDATION, INC.                                             Washington, DC 20006
                                                                                     (202) 887-4000
     AND FREDRIC’S ARMS & SMITHS, LLC - 14
     Case No. 2:20-cv-00111-RAJ
